DETAILED ACTION
Status of the Claims
This Office Action is in response to the Application filed 13 March 2020 and amended on the same day.
Claims 1-9 and 21-30 were canceled by Preliminary Amendment filed 13 March 2020.
Claims 31-39 are newly added.
Claims 10-19 and 31-39 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-13, 16-18, 20 and 36-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 14/976,384 .  Although the claims are not identical, the claims are directed to a method for remotely managing payment authorization request messaging for payment transactions and adding or modifying features of the point of interaction device.  
This is a provisional nonstatutory double patenting rejection.
Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 14/976,384.  The claims are identical in scope. 
 	Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 14/976,384.  The claims are identical in scope.  
Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 14/976,384.  The claims are identical in scope.  
Claims 31, 32 and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 14/976,384.  The claims are directed to a system for remotely managing payment request messaging for payment transactions and adding or modifying features of the point of interaction device.  
Claim 33 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of copending Application No. 14/976,384.  The claims are directed to receiving product scan data and managing the display of the product scan data and corresponding price data on the point of interaction device.
Claim 35 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 of copending Application No. 14/976,384. The claims are identical in scope. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-19 and 31-39 is/are rejected under 35 U.S.C. 102a(2) as being anticipated by Ozvat et al., US Patent Application Publication 2015/0081462 A1 (“Ozvat”).

As per Claim 10 and 31 regarding a method and system for remotely managing payment authorization request messaging for payment transactions comprising: “receiving, from a remote transaction management controller of a payment integrator, a transaction amount for a payment transaction.”  Ozvat in at least Fig.16 and paragraphs 97, 104-105 discloses a Distributed enhanced Payment (DEP) Processing System for acquiring, translating, communicating, securing, storing, retrieving, aggregating and post-processing electronic payment information (EPI) pertaining to a given individual purchase via a given merchant’s POS terminal system.

As per Claim 11, which depends from Claim 10 regarding “wherein the business management engine is that of an independent software vendor environment.”  Ozvat in at least Fig.16 and paragraph 196 discloses an independent third-party processing system 1650.

As per Claim 12, which depends from Claim 10 regarding “wherein merchant computing device of the merchant environment comprises the business management engine.”  Ozvat in at least Fig.16 and paragraph 201 teaches a POS system 102 operated by a given merchant.

As per Claim 13, which depends from Claim 10 regarding “managing payment selection options.”  Ozvat in at least Fig. 10 and paragraph 109 and 181 discloses payment selection options.

As per Claim 14, which depends from Claim 10 regarding “wherein the authorization request message and the authorization response message comprise Hypertext Transfer Protocol messages.”  Ozvat in at least paragraph 108 disclose the communication facilities using the Internet.

As per Claim 15, which depends from Claim 10 regarding “receiving and displaying product scan data and corresponding price data.”  Ozvat in at least paragraph 341 discloses receiving product and pricing data.

As per Claims 16, 17 and 18, which depends from Claim 10 regarding “receiving a feature modification of the transaction management controller.” Ozvat in at least paragraphs 109 and 170 discloses changing features of the Payment Client 1025a interface.

As per Claim 19, which depends from Claim 10 regarding “receiving and transmitting signature data.” Ozvat in at least paragraph 285 and 322 discloses an interface for capturing electronic signature data and conducting a transaction.

As per Claim 20, which depends from Claim 10 regarding “transmitting payment authorization request message to a payment network and receiving a payment authorization response message from the payment gateway.” Ozvat in at least paragraph 255 discloses a transaction request, and/or the corresponding authorization request and transaction response from a payment management system 120.

Claim 32-39 recite similar limitation as Claims 10-20 and 31 and are rejected in a similar manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL DANNEMAN/Primary Examiner, Art Unit 3687